                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION


DEBRA L. GIBSON                                                                                  PLAINTIFF


         v.                              CIVIL NO. 2:18-CV-2130


ANDREW M. SAUL, 1 Commissioner,
Social Security Administration                                                                   DEFENDANT




                                        MEMORANDUM OPINION

         Plaintiff, Debra L. Gibson, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claim for a period of disability and disability insurance benefits

(DIB) under the provisions of Title II of the Social Security Act (Act). In this judicial review,

the Court must determine whether there is substantial evidence in the administrative record to

support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed her current application for DIB on August 1, 2016, alleging

an inability to work since January 1, 2014, due to arthritis, a heart condition, COPD, and

depression. (Tr. 62-63, 78-79). For DIB purposes, Plaintiff maintained insured status through

September 30, 2016. (Tr. 62, 78). An administrative hearing was held on November 1, 2017,




1
  Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                            1
at which Plaintiff appeared and testified. (Tr. 31-53). Jim Spragins, a vocational expert (VE),

also testified. (Tr. 53-58).

        By written decision dated January 25, 2018, the ALJ found that during the relevant

time period, Plaintiff had severe impairments of degenerative disc disease and chronic

obstructive pulmonary disease (COPD). (Tr. 17). However, after reviewing all of the evidence

presented, the ALJ determined that Plaintiff’s impairment did not meet or equal the level of

severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart

P, Regulation No. 4. (Tr. 19). The ALJ found that Plaintiff retained the residual functional

capacity (RFC) to perform sedentary work as defined in 20 CFR 404.1567(a), except that

Plaintiff could only occasionally climb, balance, crawl, kneel, stoop and crouch; could

occasionally reach overhead bilaterally; and must avoid moderate exposure to pulmonary

irritants, such as dusts, odors and gases. (Tr. 19-23). With the help of a vocational expert

(VE), the ALJ determined that Plaintiff was able to perform her past relevant work as a

dispatcher. (Tr. 23). The ALJ concluded that the Plaintiff had not been under a disability, as

defined in the Social Security Act, from January 1, 2014, the alleged onset date, through

September 30, 2016, the date last insured. (Tr. 24).

        Plaintiff then requested a review of the hearing decision by the Appeals Council, and

that request was denied on June 6, 2018. (Tr. 1-6). Subsequently, Plaintiff filed this action.

(Doc. 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 7).

Both parties have filed appeal briefs, and the case is now ready for decision. (Docs. 11, 12).

        This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable



                                               2
mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 28th day of August, 2019.




                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               3
